IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                              NOS. PD-1386-10 & 1387-10




                          ANTHONY M. BARRIOS, Appellant

                                             v.

                                THE STATE OF TEXAS

                       ON REHEARING OF APPELLANT’S
                    PETITION FOR DISCRETIONARY REVIEW
                     FROM THE FIRST COURT OF APPEALS
                            COLORADO COUNTY

                                       Per curiam.

                                      OPINION


       Appellant was convicted of possession with intent to deliver cocaine and possession

of marijuana. He was sentenced to confinement for twenty years and eighteen months,

respectively.   The Court of Appeals affirmed the convictions. Barrios v. State, (Tex. App.

— Houston [1st], Nos. 01-09-00298-CR & 01-09-00299, delivered August 12, 2010).
                                                                               Barrios - 2

Appellant’s petitions for discretionary review were dismissed as untimely filed on January

26, 2011. Appellant has filed motions for rehearing requesting reinstatement of his petitions

so that they will be considered by this Court. Appellant’s motions for rehearing are granted.

His petitions filed on January 20, 2011, are reinstated as of March 9, 2011 and will be

considered in accord with Tex.R.App.P. 68.




Delivered March 9, 2011
Do not publish